— Petition unanimously granted with costs, in accordance with the following memorandum: Petitioner is the owner of a farm in the Town of Marshall, Oneida County. Respondent, a rural electric cooperative vested with the power of eminent domain (Rural Electric Cooperative Law § 14 [k]), desires to acquire a portion of petitioner’s farm to construct a utility substation to provide *898additional services for its customers in Oneida and Madison Counties. In a proceeding, initiated in this court pursuant to EDPL 207, petitioner seeks a declaration that respondent did not comply with the statutory requirements for publishing notice of a public hearing (EDPL 202 [A]) and notice of its determination and findings (EDPL 204 [A]). Petitioner claims that respondent failed to publish each notice in the Waterville Times, a weekly newspaper designated by the Town of Marshall as its official newspaper (see, Town Law § 64 [11]).
Respondent was not required to publish the notice of public hearing in the Waterville Times because it is not a "daily” paper as required by EDPL 202 (A). Respondent, however, was required to publish notice of its determination and findings in the Waterville Times because it is the only "official newspaper * * * designated in the locality where the [proposed public] project will be situated” (EDPL 204 [A]). We declare that a proper filing of this notice is a condition precedent to further proceedings by the respondent condemnor. Therefore, we enjoin respondent from proceeding pursuant to EDPL article 4 until respondent has fully complied with the notice requirements of EDPL 204 (A). We have considered the remaining claims raised by each party and find them lacking in merit. (Original proceeding pursuant to EDPL 207.) Present — Dillon, P. J., Callahan, Green, Pine and Balio, JJ. (Order entered Oct. 5, 1987.)